OPINION — AG — ** AUTOMOBILE LIABILITY INSURANCE — FALSE CERTIFICATION — PERJURY — FAILURE TO MAINTAIN SECURITY ** AN INDIVIDUAL WHO MAKES A FALSE CERTIFICATION OF THE EXISTENCE OF SECURITY AS REQUIRED BY 47 O.S. 7-602 [47-7-602] IS SUBJECT TO A CHARGE OF PERJURY, UNDER PROVISIONS OF 21 O.S. 491 [21-491] AND UPON CONVICTION THEREOF, SUBJECT TO PENALTY AS PROVIDED FOR IN 21 O.S. 500 [21-500], IT IS NOT A NECESSARY ELEMENT FOR A CHARGE OF PERJURY THAT PENALTY FIRST HAVE BEEN IMPOSED UNDER PROVISION OF 47 O.S. 7-605 [47-7-605] AND 47 O.S. 7-606 [47-7-606], AN ADJUDICATION OF GUILT OF A VIOLATION OF THE PROVISIONS OF 47 O.S. 7-601 [47-7-601] WOULD NOT PRECLUDE THE FILING OF CHARGES UNDER 21 O.S. 491 [21-491], OR VICE VERSA, INASMUCH AS THE ELEMENTS OF THE CRIMES ESTABLISHED IN THE TWO SECTIONS UNDER CONSIDERATION ARE SEPARATE AND DISTINCT. CITE: 21 O.S. 491 [21-491], 47 O.S. 7-606 [47-7-606] (CRIMINAL ACTION, LAW, VIOLATION) (WILLIAM DON KISER)